DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “the boundary layer of the looser powder extends through more than one layer of the plurality of layers of layers of the loose powder from which the part is formed” should read --the boundary layer of the looser powder extends through more than one layer of the plurality of layers of --.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “producing a model of a part, wherein a surface of the model facing in a negative z- direction includes portions that extend different amounts in the negative z-direction; 

It is unclear if “surface of the model” is referring to the model of a sacrificial component or the model of a part. 
Claims 2-10 are also indefinite for depending on indefinite claim 1. 

Claim 11 recites the limitation “forming the part according to model of the part by depositing a second amount of fluid onto.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation: “forming the sacrificial component according to the model of the sacrificial component by depositing a first amount of fluid onto a first region of the powder to bind the powder; 
and forming the part according to the model of the part by depositing a second amount of fluid onto a second region of the powder to bind the powder.” There is a lack of antecedent basis for “the powder.”
Claims 12-17 are indefinite for depending on indefinite claim 11. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spreading mechanism” in claim 5.
Spreading mechanism is interpreted as a roller or its equivalents (Figure 1A). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6, 8, 9, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mark (PG-PUB 2018/0154580). 
Regarding claim 1, Mark teaches the method of forming a part via additive manufacturing, the method comprising: 
producing a model of a part, wherein a surface of the model facing in a negative z-direction includes portions that extend different amounts in the negative z-direction (Figure 4, lower surface of 14 and [0037]);
producing a model of a sacrificing component [0037], wherein a surface of the sacrificial component facing in a positive z-direction has a complementary shape to the surface of the part model facing in the negative z-direction, such that the surface of the model of the sacrificial component in the positive z-direction includes portions that extend different amounts in the positive z-direction (Figure 4, item SH1, RA1); 
forming a sacrificial component according to the model of the sacrificial component by depositing one or more layers of a loose powder and depositing a fluid onto at least a portion of each of the one or more layers of the loose powder to bind the loose powder where the fluid is deposited (Figures 4, 5A-5D, 6 and [0106], [0122]-[0125]);

forming a boundary of the loose powder between the sacrificial component and the part onto which the fluid is not deposited, wherein the boundary of the loose powder separates the sacrificial component from the part (Figure 6, item SL2 and [0118], [0257]).  

	Regarding claim 2, Mark teaches the process as applied to claim 1, wherein a surface of the sacrificial component facing the part has a complementary shape of a surface of the part facing the sacrificial component (Figure 4). 

Regarding claim 3, Mark teaches the method as applied to claim 1, wherein at least a portion of the part is formed after the sacrificial component is formed (Figure 4 and 5A-5D). 

Regarding claim 4, Mark teaches the method as applied to claim 1, wherein the boundary of the loose powder extends through more than one layer of the plurality of layers of the loose powder from which the part is formed (Figure 6 and [0257]).  

Regarding claim 5, Mark teaches the method as applied to claim 1, wherein the depositing the one or more layers of the loose powder and depositing the plurality of layers of the loose powder includes spreading the loose powder using a spreading mechanism (Figure 1B, item 138 and [0106]). 

Regarding claim 6, Mark teaches the method as applied to claim 1, wherein the sacrificial component extends laterally beyond the part (Figure 6). 

Regarding claim 8, Mark teaches the method as applied to claim 1, wherein forming the sacrificial component includes forming a lattice structure ([0116], [0258]; [0260]-[0261]).


Regarding claim 11, Mark teaches the method of forming a part via additive manufacturing, the method comprising: 
producing a model of the part, wherein a surface of the model facing in a negative z-direction includes portions that extend different amounts in the negative z-direction (Figure 4, lower surface of 14 and [0037]);
producing a model of the part, wherein a surface of the model facing in a negative z-direction includes portions that extend different amounts in the negative z-direction (Figure 4, item SH1, RA1); 
forming a sacrificial component according to the model of the sacrificial component by depositing one or more layers of a loose powder and depositing a fluid onto at least a portion of each of the one or more layers of the loose powder to bind the loose powder where the fluid is deposited (Figures 4, 5A-5D, 6 and [0106], [0122]-[0125]);
forming the sacrificial component according to the model of the sacrificial component by depositing a first amount of fluid onto a first region of the powder to bind the powder  (Figures 4, 5A-5D, 6 and [0106], [0119]-[0125]); and
forming the part according to the model of the part by depositing a second amount of fluid onto a second region of the powder to bind the powder  (Figures 4, 5A-5D, 6 and [0106], [0119]-[0125]);
wherein a surface of the sacrificial component facing the part has a complementary shape of a surface of the part facing the sacrificial component (Figures 4, 5A-5D, and 6), and 
wherein the powder that is disposed between the first region and the second region, is free of any deposited fluid (Figure 6, item SL2 and [0118], [0257]).  
	


Regarding claim 13, Mark teaches the method as applied to claim 11, wherein the sacrificial component includes depositing one or more layers of the powder  (Figure 6 and [0257]).  

Regarding claim 14, Mark teaches the method as applied to claim 13, wherein forming the part includes depositing a second one or more layers of powder (Figure 4 and 5A-5D). 

Regarding claim 15, Mark teaches the method as applied to claim 11, wherein the sacrificial component extends laterally beyond the part (Figure 6). 

Regarding claim 17, Mark teaches the method as applied to claim 11, wherein forming the sacrificial component includes forming a lattice structure ([0116], [0258]; [0260]-[0261]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2018/0154580), as applied to claim 1 and 11, in further view of Toyserkani (PG-PUB 2015/0352639). 
Regarding claim 7, Mark teaches the method as applied to claim 1, wherein a release material is jetted in a binder and applied in a complementary 2D shape in another powder that does not sinter at the sintering temperature of the feedstock powder [0256] and in some layers, differing amounts of binder may be jetted depending on whether a 2D layer shape segment being formed is an external wall, internal wall, or honeycomb wall, or internal bulk material (or depending on the printing location relative to such perimeters or areas). This results in differing (optionally a continuous or stepwise gradient) of volume fraction proportions of binder to powder, e.g., from
90% binder to 100% powder through 50:50 up to 10% binder to 90% powder [0255]. 

	Toyserkani teaches an additive manufacturing process wherein the application of binder can be varied such that the resulting green structure has a gradient in mechanical properties based on the binder greylevel saturation levels dispersed by the printhead in each layer (Figure 8 and [0059]).  
One of ordinary skill in the art at the time of the effective filing date of the invention would have recognized varying binder saturation levels are a result effective variable that affects the mechanical properties of the resulting molded article. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to optimize the binder gradient in the molded article by utilizing greater binder saturation levels on the green structure to provide strong mechanical properties in the resulting product and lower binder saturation levels on the sacrificial components to allow for removal of the sacrificial components during the debinding wash of Mark.

Regarding claim 10, Mark in view of Toyserkani teaches the process as applied to claim 7, wherein the complementary shape of the surface of the model facing in the positive z-direction enables the boundary to couple the part to the sacrificial component via an indirect mechanical coupling (Mark, Figure 6, [0125], and [0257]).

Regarding claim 16, Mark teaches the method as applied to claim 11, wherein a release material is jetted in a binder and applied in a complementary 2D shape in another powder that does not sinter at the sintering temperature of the feedstock powder [0256] and in some layers, differing amounts of binder may be jetted depending on whether a 2D layer shape segment being formed is an external wall, internal wall, or honeycomb wall, or internal bulk material (or depending on the printing location relative to such perimeters or areas). This results in differing (optionally a continuous or stepwise gradient) of volume fraction proportions of binder to powder, e.g., from
90% binder to 100% powder through 50:50 up to 10% binder to 90% powder [0255]. 

	Toyserkani teaches an additive manufacturing process wherein the application of binder can be varied such that the resulting green structure has a gradient in mechanical properties based on the binder greylevel saturation levels dispersed by the printhead in each layer (Figure 8 and [0059]).  
One of ordinary skill in the art at the time of the effective filing date of the invention would have recognized varying binder saturation levels are a result effective variable that affects the mechanical properties of the resulting molded article. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to optimize the binder gradient in the molded article by utilizing greater binder saturation levels on the green structure to provide strong mechanical properties in the resulting product and lower binder saturation levels on the sacrificial components to allow for removal of the sacrificial components during the debinding wash of Mark.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745